MOTION EOR REHEARING.
Per Curiam.
The appellant asks for a rehearing in this case, based on the grounds, first, that the court misconceived the law as to the proper construction of the contract in questionand, second, as to the alleged error of the trial court in entering up judgment on the verdict.
As to the first ground, we think the suggestions made in the motion for rehearing are fully met by the opinion of Ellison, J., filed herein. We adhere to that construction.
As to the second point made in the motion the apjjellant insists that this court misconceived the ground on which he assails the action of the trial court. He claims that the verdict of the jury, in the form in which it was returned, was the result of a mistake, and that the jury would not have returned a verdict for the plaintiff at all but for their belief that they had a right, under the law, *467to so apportion the costs ; and, therefore, the judgment entered up by the court, is not, in fact, the verdict of the jury.
The inquiry naturally arises, how is the court to ascertain the existence of the fact thus alleged to have influenced the minds of the jurors ?
No rule of law and practice is better settled than that the proper evidence of what the jury does decide is the verdict returned by them upon oath, and affirmed in open court. On the verdict returned into court in this case, the law, as shown in the opinion herein, required the court, without more, to treat so much of it as undertook to divide the costs between the litigants, as outside of the province of the jury, and, therefore, mere surplusage, to be rejected by the court in entering up judgment.
The appellant, recognizing the necessity laid upon him to show, aliunde, the mistake, or the influence, operating upon the minds of the jurors, in arriving at their conclusion, introduced the affidavits of the jurors to show that they thought they had a right to so apportion the costs, and that but for such impression they would not have voted for the verdict.
Counsel for appellant assumes that the affidavits are competent for such purpose, as supporting, and not impeaching, the verdict. This position, we think, is not tenable. No rule of practice is more firmly rooted, founded, as it is, on the highest principles of policy, than that the deliberations, the discussions and reasonings of the jury in their retirement, belong to the secrets of the jury room, and are inviolable. This question is ably discussed, and the authorities reviewed, in Woodard v. Leavit (107 Mass. 453), et seq.; from which the following principles are deducible: The decisive reasons for excluding the testimony of the jurors to the motives and influences which affected their deliberations, are equally strong, whether the evidence is offered to impeach or to support the verdict; after the return of the verdict into open court, and its aflirmance, no statement or testimony of a juror can be admitted as to the motives or *468influences by which, their deliberations were governed; nothing which transpired in the jury room, by which the jury reached an agreement, or the grounds upon which they found the verdict, can be disclosed by them as the basis for a new trial.
The authorities amply support the decision. In State v. Underwood (57 Mo. 52), our supreme court say : “The rule is perfectly settled, that jurors speak through their verdict, and they cannot be allowed ta violate the secrets of the jury room, and tell of any partiality or misconduct that transpired there, nor speak of the motives which induced or operated to produce the verdict. But they may testify, in support of their verdict, that no disturbing influence was brought to bear upon them, and that they were not interfered or tampered with;” citing Woodard v. Leavitt, supra.
The affidavits of the jurors offered by appellant herein come clearly within the rule of inadmissibility above laid down. The motion for rehearing is overruled.
All concur.